DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.

Status of Claims
Claims 14, 16, 18-19, 28, 34-35, 39-42 and new claims 44-50 are presently under consideration and claims 1-13, 15, 17, 20-27, 29-33, 36-38 and 43 are cancelled by applicant’s amendments filed with the supplemental response dated 12 January 2021.
Applicant’s amendments to the claims filed with the supplement response dated 12 January 2021 have overcome the prior art rejections of record, and these rejections are therefore withdrawn. However, upon performing an updated search and 
Applicant’s arguments and remarks where applicable to the new grounds of rejection are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 18-19, 34-35, 39, 41-42, 44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US 2011/0197941), further in view of Kim et al (US 2011/0290293) and further in view of Yoshioka et al (US 6,274,803) and in further view of Sullivan (US 2007/0045044).

Regarding claim 14 Dannoux discloses a thermoelectric module (Fig. 2) comprising a plurality of thermoelectric elements (272, 273) electrically connected via a plurality of conductor bridges (276), and at least one electrically insulating, thermally conductive duct body through which a fluid is flowable (296, 298 and 296, 284 and  paras [0053]-[0054] and see Fig. 2) wherein: 
a respective conductor bridge of the plurality of conductor bridges, on at least one of a hot side and a cold side of the thermoelectric module, is in contact (contact 
the at least one duct body, on a side facing the plurality of conductor bridges, has a plurality of recesses in which, respectively, one of the plurality of conductor bridges is fittingly arranged (Fig. 2, the conductor bridges are at least partially embedded in the recess and is thus ‘fittingly’ arranged); 
the at least one duct body has a duct base body (296, 284) and a duct cover (298, 282), the duct cover closing the duct base body and defining a fluid-tight duct therewith (275, 255 Fig. 2); and
 each of the plurality of recesses conform to the one of the plurality of conductor bridges arranged therein (see Fig. 2 wherein the recess at least partially conforms to the shape of the conductor bridges 276). 
Dannoux does not explicitly disclose a thermal insulator between elements.
Dannoux does not explicitly disclose each of the plurality of recesses substantially conforms to the one of the plurality of conductor bridges arranged therein.
Kim teaches a thermoelectric module where the plurality of conductor bridges are disposed in recesses in the module substrates where each of the plurality of recesses substantially conforms to the one of the plurality of conductor bridges arranged therein (Kim, [0032]-[0040], Figs. 1-5 see: first and second electrodes 131 and 132 are buried in grooves 111 and 121 in substrates 110 and 120). Kim teaches this increases the contact stability between the electrodes and the substrate and as flatness of the substrate is maintained, bonding stability between the thermoelectric elements and the electrodes is improved (Kim, [0032]-[0040]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Dannoux in view of Kim such that the plurality of recesses of Dannoux substantially conforms to the one of the plurality of conductor bridges arranged therein as taught by Kim (Kim, [0032]-[0040], Figs. 1-5 see: first and second electrodes 131 and 132 are buried in grooves 111 and 121 in substrates 110 and 120) as Kim teaches this increases the contact stability between the electrodes and the substrate (contact bridges and duct) and as flatness of the substrate is maintained, bonding stability between the thermoelectric elements and the electrodes is improved (Kim, [0032]-[0040]).
Yoshioka teaches a thermoelectric module where the thermoelectric elements are arranged in a joint thermally insulating filling body such that the plurality of conductor bridges are arranged flush with the filling body on at least one of the hot side and cold side (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: p-type and n-type semiconductor elements 21, 22 are arranged in a thermally and electrically insulating filling resin 3 and have electrical conductors 5/4a, and 6/4b arranged flush with the resin 3 on either side). Yoshioka teaches the joint thermally insulating filling body imparts thermal and electrical insulation as well as some environmental protection to the thermoelectric elements (Yoshioka, C5/L50-67, C6/L1-7).
Yoshioka and modified Dannoux are combinable as they are both concerned with the field of thermoelectric modules.

Dannoux does not disclose on a side facing away from the plurality of the conductor bridges includes a plurality of heat transfer elements protruding into the duct of the at least one duct body around which the fluid is flowable and the plurality of heat transfer elements extend across the duct and a respective bearing surface of each of the plurality of heat transfer elements abuts a surface of the duct cover that at least partially defines the duct such that the duct cover is supported on the plurality of heat transfer elements.
Sullivan teaches a thermoelectric module having a at least one duct body having a duct base body and a duct cover (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-11 and 28 see duct bodies having a lower housing and a planar lid 164 (Figs. 8-11) where the lower housing with heat transfer elements abuts the lid as in Fig. 28 where heat 
Sullivan and modified Dannoux are combinable as they are both concerned with the field of thermoelectric generator modules. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Dannoux in view of Sullivan such that on a side (of the duct body) facing away from the plurality of the conductor bridges of Dannoux includes a plurality of heat transfer elements protruding into the duct of the at least one duct body around which the fluid is flowable and the plurality of heat transfer elements extend across the duct and a respective bearing surface of each of the plurality of heat transfer elements abuts a surface of the duct cover that at least partially defines the duct such that the duct cover is supported on the plurality of heat transfer elements as taught by Sullivan (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-

Regarding claim 16 modified Dannoux discloses all the claim limitations as set forth above and Dannoux further discloses the duct body is made of ceramics and/or glass [0054], the examiner notes that these materials are capable of being injection molded. The determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure. A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113 and 2114.

Regarding claim 18, Dannoux further discloses where the at least one duct body includes a first duct body and a second duct body; the first duct body is disposed on the hot side and the second duct body is disposed on the cold side (see Fig. 2).

Regarding claim 19 modified Dannoux discloses the thermoelectric module according to claim 14 wherein the at least one duct body is arranged on one of the hot side and the cold side, and at least one of a rib structure and a profile structure is .

Regarding claim 34 modified Dannoux discloses the thermoelectric module according to claim 14 and Yoshioka teaches where the filling body is a planar filling body having a first planar surface and a second planar surface facing opposing directions defining the planar filling body therebetween (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: p-type and n-type semiconductor elements 21, 22 are arranged in a planar thermally and electrically insulating filling resin 3)
where the planar filling body is arranged such that the first planar surface of the planar filling body extends along a common plane with and lies flush against a planar surface of the at least one duct body in which the plurality of recesses are disposed (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: planar filling resin 3 is flush against surfaces of substrate layers 51 where electrical contacts 4a/5 and 4b/6 are disposed).

Regarding claim 35, modified Dannoux discloses the thermoelectric module according to claim 14 and Kim discloses where the plurality of recesses are structured complimentary to the plurality of conductor bridges, and wherein the plurality of recesses, respectively are completely filled by the one of the plurality of conductor bridges arranged therein (Kim, [0032]-[0040], Figs. 1-5 see: first and second electrodes 

Regarding claim 39, modified Dannoux discloses the thermoelectric module according to claim 14 and Sullivan further teaches wherein the plurality of heat transfer elements are integrally disposed on the duct base body and project therefrom into the duct (Sullivan, [0078]-[0079], Fig. 28 see: heat transfer elements (walls 72) integrally formed with upper housing member 73 and extend into body 70 forming passages 71).

Regarding claim 41, modified Dannoux discloses the thermoelectric module according to claim 14 and Yoshioka teaches wherein a surface of at least one of the plurality of thermoelectric elements, a surface of at least one of the plurality of conductor bridges, a surface of the at least one duct body, and a surface of the filling body each lie in and extend along a common plane (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: p-type and n-type semiconductor elements 21, 22,  resin 3, electrical contacts 4a/5 and 4b/6, and surfaces of substrate layers 51 each lie in and extend along a common plane at either side of the resin body 3).

Regarding claim 42, modified Dannoux discloses the thermoelectric module according to claim 14 and Kim discloses wherein the plurality of recesses each have an internal profile corresponding to an external profile of the one of the plurality of conductor bridges arranged therein (Kim, [0032]-[0040], Figs. 1-5 see: first and second 

Regarding claim 44 modified Dannoux discloses the thermoelectric module according to claim 14, and Yoshioka discloses wherein the filling body is composed of a material that is electrically non-conductive and thermally non-conductive such that heat flow is concentrated to the plurality of thermoelectric elements via the filling body (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: filling resin 3 is formed from epoxy or polyimide and thus considered thermally and electrically insulating).  

Regarding claim 46 modified Dannoux discloses the thermoelectric module according to claim 14, and Sullivan discloses wherein the duct base body includes two lateral walls that each abut the surface of the duct cover that at least partially defines the duct such that the duct cover is supported on the two lateral walls and the plurality of heat transfer elements (Sullivan, [0078]-[0079], Fig. 28 see: side walls of upper housing 73 and heat transfer elements (walls 72) support lower housing member 75).  

Regarding claim 47 modified Dannoux discloses the thermoelectric module according to claim 46, and Sullivan discloses wherein the surface of the duct cover, which at least partially defines the duct and which the two lateral walls and the plurality of heat transfer elements abut, is a planar surface (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-11 and 28 see: lower housings include heat transfer structures (walls 150, Fig. 8) (baffles 160, Figs. 9-10) (tubes 170, Fig. 11) (fins 77, Fig. 28) and side walls 

Regarding claim 48 modified Dannoux discloses the thermoelectric module according to claim 46, and regarding the claim 48 limitation where “the two lateral walls and the plurality of heat transfer elements are connected to the duct cover via an adhesive connection” Sullivan at para [0051] teaches the heat transfer elements can be attached to the housings and lid by a suitable attachment means such as soldering (an adhesive connection) and teaches the cover/lid can be attached to the housing walls by bolding, welding or another suitable attachment means (para [0043]). As Sullivan teaches soldering as another suitable attachment means (para [0051]), it would have been obvious to one having ordinary skill in the art at the time of the invention to attach the duct cover to the two lateral walls of the housing as such a modification would have amounted to the use of a known attachment means for its intended use in the known environment of a duct body heat exchanger to accomplish the entirely expected result of sealing the duct body.

Regarding claim 49 modified Dannoux discloses the thermoelectric module according to claim 14, and Sullivan discloses wherein the plurality of heat transfer elements are disposed on the duct base body in a plurality of staggered rows (Sullivan, [0055], Fig. 11 see: heat transfer tubes arranged in housing in staggered rows).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US 2011/0197941), further in view of Yoshioka et al (US 6,274,803) and in further view of Sullivan (US 2007/0045044) and in further view of Brignone et al (US 2008/0060695).

Regarding claim 28 Dannoux discloses a thermoelectric generator comprising a plurality of separately structured thermoelectric modules (para [0048] and Fig. 5 see: structurally separate thermoelectric energy generation devices 150), each respective thermoelectric module of the plurality of thermoelectric modules including (i) a plurality of thermoelectric elements (Fig. 2 see elements 272, 273) electrically connected via a plurality of conductor bridges (276) and (ii) at least one electrically insulating, thermally conductive duct body through which a fluid is flowable (296, 298 and 296, 284 and  paras [0053]-[0054] and see Fig. 2), wherein: 
the plurality of conductor bridges, on at least one of a hot side and a cold side of the respective thermoelectric module, contact (contact includes both direct/indirect) the at least one duct body (see Fig. 2); 
the at least one duct body, on a side facing the plurality of conductor bridges, has a plurality of recesses in which, respectively, one of the plurality of conductor bridges is arranged (Fig. 2, the conductor bridges are at least partially embedded in the recess and is thus arranged); 
the at least one duct body has a duct base body (296, 284) and a duct cover (298, 282), the duct cover closing the duct base body and defining a fluid-tight duct therewith (275, 255 Fig. 2). 

Yoshioka teaches a thermoelectric module where the thermoelectric elements are arranged in a joint thermally insulating filling body such that the plurality of conductor bridges are arranged flush with the filling body on at least one of the hot side and cold side (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: p-type and n-type semiconductor elements 21, 22 are arranged in a thermally and electrically insulating filling resin 3 and have electrical conductors 5/4a, and 6/4b arranged flush with the resin 3 on either side). Yoshioka teaches the joint thermally insulating filling body imparts thermal and electrical insulation as well as some environmental protection to the thermoelectric elements (Yoshioka, C5/L50-67, C6/L1-7).
Yoshioka and Dannoux are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Dannoux in view of Yoshioka such that the thermoelectric elements of Dannoux are arranged in a joint thermally insulating filling body as taught by Yoshioka such that the plurality of conductor bridges of Dannoux are arranged flush with the filling body on at least one of the hot side and cold side of Dannoux as taught by Yoshioka (Yoshioka, C5/L50-67, C6/L1-7, L45-67, Figs. 5-6 see: p-type and n-type semiconductor elements 21, 22 are arranged in a thermally and electrically insulating filling resin 3 and have electrical conductors 5/4a, and 6/4b arranged flush with the resin 3 on either side) as Yoshioka teaches the joint thermally insulating filling body imparts thermal and electrical insulation as well as some 
Dannoux does not disclose on a side facing away from the plurality of the conductor bridges includes a plurality of heat transfer elements protruding into the duct of the at least one duct body around which the fluid is flowable, where the duct cover is a planar duct cover having a planar surface that at least partially defines the duct and that abuts against the duct base body and the plurality of heat transfer elements extend across the duct and abut against the surface of the duct cover such that the duct cover is supported on the plurality of heat transfer elements.
Sullivan teaches a thermoelectric module having a at least one duct body having a duct base body and a planar duct cover (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-11 and 28 see duct bodies having a lower housing and a planar lid 164 (Figs. 8-11) where the lower housing with heat transfer elements abuts the lid as in Fig. 28 where heat transfer fins 77 and lower housing member 73 abut base 75), where a plurality of heat transfer elements protrude into the duct of the at least one duct body around which a fluid is flowable and the duct cover is a planar duct cover having a planar surface that at least partially defines the duct and that abuts against the duct base body and the plurality of heat transfer elements extend across the duct and abut against the surface of the duct cover such that the duct cover is supported on the plurality of heat transfer elements (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-11 and 28 see: lower housings include heat transfer structures (walls 150, Fig. 8) (baffles 160, Figs. 9-10) (tubes 170, Fig. 11) (fins 77, Fig. 28) allowing flow of exhaust gas where the heat transfer elements abut a planar surface of the lid (e.g. lid 164, Fig. 10 and base 75 Fig. 28)). Sullivan 
Sullivan and modified Dannoux are combinable as they are both concerned with the field of thermoelectric generator modules. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Dannoux in view of Sullivan such that on a side (of the duct body) facing away from the plurality of the conductor bridges of Dannoux includes a plurality of heat transfer elements protruding into the duct of the at least one duct body around which the fluid is flowable, where the duct cover is a planar duct cover having a planar surface that at least partially defines the duct and that abuts against the duct base body and the plurality of heat transfer elements extend across the duct and abut against the surface of the duct cover such that the duct cover is supported on the plurality of heat transfer elements as taught by Sullivan (Sullivan, [0054]-[0055], [0078]-[0079], Figs. 8-11 and 28 see: lower housings include heat transfer structures (walls 150, Fig. 8) (baffles 160, Figs. 9-10) (tubes 170, Fig. 11) (fins 77, Fig. 28) allowing flow of exhaust gas where the heat transfer elements abut a planar surface of the lid (e.g. lid 164, Fig. 10 and base 75 Fig. 28)) as Sullivan teaches these heat transfer elements increase surface area for dissipating heat from the exhaust gas to the duct body and the thermoelectric generator elements (Sullivan, [0054]-[0055]).
Dannoux does not explicitly disclose each of the separately structured thermoelectric modules are electrically connected to one another or that the at least one duct body of at least two thermoelectric module of the plurality of thermoelectric 
Brignone teaches a thermoelectric generator comprising a plurality of separately structured thermoelectric modules (Figs. 3, 5, 5A and 7) each respective thermoelectric modules are electrically connected to one another (Brignone, [0018] see: thermoelectric cells can be electrically connected in series or parallel depending on power requirements of the user) and include (i) a plurality of thermoelectric elements electrically connected via a plurality of conductor bridges (Brignone, [0018], [0037] Figs. 1 and 5 see: each thermoelectric section 1 is formed of a plurality of electrically interconnected thermoelectric elements 9) and (ii) at least one electrically insulating, thermally conductive duct body through which a fluid is flowable (Brignone, [0018], [0033], [0037] Figs. 1 and 5 see: each thermoelectric section 1 is arranged between two pipes or pipe sections 4 and 5). Brignone teaches at least one duct body of at least two thermoelectric module of the plurality of thermoelectric modules are arranged one after the other and form longitudinal sections of a duct passage of a joint duct body through which the fluid is flowable (Brignone, [0035], [0038], [0040], Figs. 3, 5, 5A and 7 see: structurally separate pipe sections 4 and 5 can be joined to adjacent pipe sections 4 or 5 with hollow spacer elements 7 for guiding the flows of either fluid F1 or F2). Brignone teaches this allows heat transfer in the ducts to only occur vertically at the sections where the thermoelectric modules are present (Brignone, [0035], [0038], [0040]).
Brignone and Dannoux are combinable as they are both concerned with the field of thermoelectric generators.
.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US 2011/0197941), further in view of Kim et al (US 2011/0290293) and further in view of Yoshioka et al (US 6,274,803) and in further view of Sullivan (US 2007/0045044) as applied to claims 14, 16, 18-19, 34-35, 39, 41-42, 44, 46-49 above and in further view of Brignone et al (US 2008/0060695).

Regarding claim 40, modified Dannoux discloses the thermoelectric module of claim 18 and Dannoux further discloses where the duct defined within the first duct body 
but Dannoux does not explicitly disclose the second flow direction extends transversely to the first flow direction.
Brignone teaches a thermoelectric module having a first duct body and a second duct body which can be oriented to flow parallel to each other or transversely (Brignone, [0035], [0038], [0040], Figs. 5, 5A and 7 see: structurally separate pipe sections 4 and 5 can be oriented such that flow paths F1 and F2 are either parallel or orthogonal).
Brignone and Dannoux are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric generator of Dannoux in view of Brignone such that the thermoelectric module of Dannoux has it’s flow directions oriented such that the second flow direction extends transversely to the first flow direction as taught by Brignone (Brignone, [0035], [0038], [0040], Fig. 7 see: structurally separate pipe sections 4 and 5 can be oriented such that their flow paths are orthogonal) as such a modification would have amounted to nothing more than the use of a known duct arrangement in for its intended purpose in the known environment of a thermoelectric module to accomplish the entirely expected result of providing different temperature flow .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US 2011/0197941), in view of Kim et al (US 2011/0290293) in view of Yoshioka et al (US 6,274,803) in view of Sullivan (US 2007/0045044) as applied to claims 14, 16, 18-19, 34-35, 39, 41-42, 44, 46-49 above and in further view of Stefan et al (US 2011/0017254).

Regarding claim 45 modified Dannoux discloses the thermoelectric module according to claim 44, but does not explicitly disclose wherein the material of the filling body is a ceramic foam.
Stefan teaches for thermoelectric modules, the filling body material that stabilizes the thermoelectric elements and is preferably low thermal conductivity and zero electrical conductivity and is preferably a ceramic foam (Stefan, [0055]-[0057] see: matrix material the thermoelectric elements are embedded in is preferably foam ceramic).
Stefan and modified Dannoux are combinable as they are both concerned with the field of thermoelectric generator modules. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Dannoux in view of Stefan such that the material of the filling body is a ceramic foam as taught by Stefan (Stefan, [0055]-[0057] see: matrix material the thermoelectric elements are embedded in is .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Dannoux et al (US 2011/0197941), in view of Kim et al (US 2011/0290293) in view of Yoshioka et al (US 6,274,803) in view of Sullivan (US 2007/0045044) as applied to claims 14, 16, 18-19, 34-35, 39, 41-42, 44, 46-49 above and in further view of Fei et al. (US 2008/0017238)

Regarding claim 50 modified Dannoux discloses the thermoelectric module according to claim 14, but does explicitly disclose further comprising a layer of adhesion promoter disposed between the plurality of conductor bridges and the duct base body. 
Fei discloses an adhesive promoting material may be used to attach the electrodes (22, 24, Fig. 4) of thermoelectric element to the cavities of a substrate (44, f23).
It would have been obvious to one having ordinary skill in the art at the time of filing to use an adhesive promoter between the conductor bridges and recesses of the duct body, as taught by Fei, in order to attach the structures. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments with respect to claims 14, 16, 18-19, 28, 34-35, 39-42, and 45-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive. Applicant argues on page 12 of the response directed to claim 44 that the first resin 3 of Yoshioka is thermally non-conductive to concentrate heat flow as claimed in claim 44.
Applicant’s arguments to claim 44 have been fully considered but are not found persuasive. As noted above, Yoshioka teaches the first resin 3 is formed from epoxy or polyimide (Yoshioka, C5/L50-67, C6/L1-7, L45-67) both of which are materials that possess the material properties of being electrically insulating and thermally insulating due to their low electrical and thermal conductivities and thus will have the effect of concentrating heat flow to the plurality of thermoelectric elements as claimed. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s further arguments and remarks are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726